UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4453


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LISA ELLEN BIFIELD,     a/k/a   Lisa    Ellen    Meyers,    a/k/a   Lisa
Ellen Stockton,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cr-00430-CMC-10)


Submitted:   October 18, 2013               Decided:       October 23, 2013


Before WILKINSON and     GREGORY,      Circuit    Judges,    and    HAMILTON,
Senior Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


David Bruce Betts, Columbia, South Carolina, for Appellant.
Julius Ness Richardson, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lisa       Bifield        appeals       the       district       court’s       judgment

sentencing    her       to   eighty-four          months’            imprisonment.           Bifield

pled guilty, pursuant to a written plea agreement, as amended,

to possession of a firearm in furtherance of drug trafficking

and crimes of violence, in violation of 18 U.S.C. § 924(c)(1)(A)

(2006).      The Government has moved to dismiss Bifield’s appeal

pursuant     to     the      waiver       of     appellate             rights       in    her     plea

agreement.        Bifield        contends        that         she    did     not    knowingly      and

intelligently       waive        her    right        to       appeal    and     that      her     trial

counsel was ineffective for advising her to plead guilty.                                           We

grant in part the motion to dismiss and dismiss the appeal of

the sentence, and we deny the motion in part and affirm the

conviction.

             To     the      extent      Bifield          asserts          that     she    did     not

knowingly and voluntarily enter her guilty plea, we conclude

that the record belies her claim.                         See United States v. DeFusco,

949   F.2d   114,       116,      119-20       (4th       Cir.       1991).          Bifield      also

contends that she did not knowingly waive her appellate rights.

Pursuant     to     a     plea    agreement,              a    defendant           may    waive    her

appellate rights.            United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).             A waiver will preclude an “appeal[] [of] a

specific issue if . . . the waiver is valid and . . . the issue

being   appealed        is   within       the    scope          of     the   waiver.”           United

                                                 2
States    v.    Blick,       408    F.3d    162,    168    (4th     Cir.    2005).       “An

appellate       waiver       is    valid     if    the    defendant        knowingly     and

intelligently agreed to [waive the right to appeal].”                              Manigan,

592 F.3d at 627.             To determine whether a waiver is knowing and

intelligent,        we   examine      “the    totality      of     the    circumstances.”

Id.     (internal quotation marks omitted).                       “An important factor

in such an evaluation is whether the district court sufficiently

explained the waiver to the defendant during the Federal Rule of

Criminal Procedure 11 plea colloquy.”                     Id.; see United States v.

Johnson,      410   F.3d      137,    151    (4th    Cir.       2005).      The    question

whether a defendant validly waived her right to appeal is a

question of law that this court reviews de novo.                            Manigan, 592

F.3d at 626.

               Bifield contends that her waiver was not knowing and

intelligent.         Upon review of the record, we conclude that the

district       court     adequately        explained      the     implications      of   the

waiver during          the   Rule    11     colloquy      with    regard    to    Bifield’s

right    to     appeal       her     sentence.           Bifield     stated       that   she

understood       the     waiver      as     explained       and     had    no     questions

regarding its operation.                  See Blackledge v. Allison, 431 U.S.

63, 74 (1977) (“Solemn declarations in open court carry a strong

presumption of verity.”).                 Therefore, we grant the Government’s

motion in part and dismiss Bifield’s appeal to the extent that

she challenges her sentence.

                                              3
             Because the district court did not explicitly discuss

the appellate waiver with regard to Bifield’s conviction and

because     Bifield’s      claims   of   ineffective    assistance    of    trial

counsel are, in any event, not barred by the waiver, we deny in

part the Government’s motion to dismiss.               See Manigan, 592 F.3d

at 627; Johnson, 410 F.3d at 151 (stating ineffective assistance

claims following entry of guilty plea cannot be waived); see

also Strickland v. Washington, 466 U.S. 668, 688, 694 (1984)

(providing standard).            Nevertheless, ineffective assistance of

counsel claims are not generally cognizable on appeal unless

ineffective assistance “conclusively appears from the record.”

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

We decline to review Bifield’s ineffective assistance claims on

direct      appeal      because      ineffective   assistance        does     not

conclusively      appear    on   this    record.   Bifield   must    bring    her

claim — if at all — in a 28 U.S.C.A. § 2255 (West Supp. 2013)

motion in order to allow for adequate development of the record.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir.

2010).

             Accordingly, we grant in part the Government’s motion

and dismiss the appeal of the sentence, and we deny the motion

in   part   and   affirm     the    conviction.    We    dispense    with    oral

argument because the facts and legal contentions are adequately



                                          4
presented in the materials before this court and argument would

not aid the decisional process.

                                             DISMISSED IN PART;
                                               AFFIRMED IN PART




                                  5